DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner. 
 Claim Status
This Office Action is in response to communications filed on 7/23/2020. Claims 1-7 were pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wang (US 5926606). 

Regarding claim 1, AAPA (¶002-¶005 with Figs 1-6) teaches a semiconductor device (¶002, Fig 1, semiconductor device 100) comprising:
a timing generator (¶002; Fig 1; timing generator 110; ¶002) that generates synchronization signals (¶048; generates fssynch signal)
a reproduction processor decoder 120; ¶002) that, based on the synchronization signals, reads audio data from memory (Fig 1; memory 140, , memory read based on fssynch signals per Figs 2-4 and ¶002), performs reproduction processing, and outputs a plurality of channel information items (); and
a mixer (Fig 1; mixer 130  that mixes the plurality of channel information items with the serial audio data and reproduces an audio signal (¶003; mixes audio data from memory with serial audio data from an I2S or like source … four channels employed for mixing process ).
 AAPA does not expressly teach timing generator 110 generating synchronization signals so as to match input timings of serial audio data received from an external source.


Regarding claim 2, AAPA and Wang teach the semiconductor device according to Claim 1, and Wang further teaches wherein the timing generator detects rises or falls of a channel switching clock in the serial audio data, and generates the synchronization signals in accordance with these detections (col 4:11-30; synchronous clock generator 30 compares the phases of the above two signals, and generates a corrected clock signal based on the Examiner interprets the use/comparison of difference of the phases as being equivalent to detects rises or falls of a channel switching clock). The motivation is the same as claim 1.

Regarding claim 5, AAPA and Wang teach the semiconductor device according to Claim 1, and AAPA further teaches the semiconductor device further comprising a memory from which the reproduction processor reads the audio data (Fig 1; memory 140).

Regarding claim 6, AAPA and Wang teach the semiconductor device according to Claim 1, but AAPA is silent on wherein the memory from which the reproduction processor reads the audio data is external to the semiconductor device. Wang  further teaches in concept wherein  a memory (Fig 3; CD-DSP 11 memory) from which  a reproduction processor (col 3:56-64, Fig 3; VCD circuit 40) reads  audio data is external to  a semiconductor device (Fig 3; MPEG Decoder 41) Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine AAPA with the concept above, as taught by Wang in order to provide upgrades between existing hardware and newly developed circuitry. 

Regarding claim 7, AAPA and Wang teach the semiconductor device according to Claim 1, and AAPA further teaches wherein the external source is an I2S (Inter-IC Sound) bus (¶003; mixes audio data from memory with serial audio data from an I2S or like source).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record and/or any reasonable combination thereof does not teach the features of claim 3-4 as a whole. The prior art does not teach claims:

3. The semiconductor device according to Claim 1, wherein the timing generator detects rises or falls of a channel switching clock in the serial audio data, and at the timings when the rises or falls of the channel switching clock in the serial audio data are detected, the timing generator holds a value of a counter whose value is increased by the base clock as a counter expiration value, and generates the synchronization signals at timings when the value of the counter matches the counter expiration value.

4. The semiconductor device according to Claim 3, wherein the timing generator updates the counter expiration value at a predetermined cycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Fujimoto et al., (US 7877156) teaches an audio reproducing apparatus which reproduces plural digital audio signals and synchronizes them with each other. The audio reproducing apparatus includes a synchronization setting unit 11 which synchronizes the plural audio signals by allocating, on a time axis, plural pieces of audio reproduction time information of the audio signals and in a manner which maintains a difference between reproduction times indicated by adjacent pieces of the audio reproduction time information of each of the audio 
.
Oxman et al., (US 20090055005) teaches an apparatus for processing audio signal streams including a plurality of audio signal inputs, an audio signal output, and a plurality of audio signal processing units, wherein the audio signal input, the audio signal output, and the plurality of audio signal processing units are connected to and controlled by a Micro Controller Unit (MCU), and wherein the audio signal processing units are configured to process more than one audio signal stream at the same time. Related apparatus and methods are also described.

Chang et al., (Chang; US 20090182555) teaches a device which adopts an audio digital signal processor for processing various types and numbers of audio signals and the processor may receive the various types and numbers of audio signals from various external sources including an I2S signal source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                            

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689